DETAILED ACTION
Allowable Subject Matter
Claims 2-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 2-14: None of prior art teach or suggest claimed limitations having an electronic device comprising:
Solder resist material over one or more conductive traces, one or more conductive through vias from the first surface of the package substrate to a second surface of the package substrate, one or more of the conductive vias are electrically coupled to a conductive trace of the one or more conductive traces, a reinforcement layer over the package substrate, wherein the reinforcement layer has at least one opening, a device die coupled to one or more conductive traces by solder bump, wherein the die is in the opening of the reinforcement, and wherein a first gap between a first edge of the device die and a first sidewall of the opening is larger than a second gap between a second edge of the device die and a second sidewall of the opening. 
Claims 15-25: None of prior art teach or suggest claimed limitations having an electronic device comprising: an electronic device comprising a first conductor through a substrate, a first trace over the first top side of the substrate layer, a second trace over the first top side of the substrate, the second trace electrically connected to the second conductor through the substrate layer, a reinforcement layer over the first top side of the substrate layer, the reinforcement layer having at least one opening, and a device die is being within the opening, wherein a line across the device die, there is a first distance between a first side of the device die and a first portion of the reinforcement layer 

Claims 26-34: None of prior art teach or suggest claimed limitations having an electronic device comprising: a system comprising solder resist material over one or more conductive traces, one or more conductive through vias from the first surface of the substrate to second surface of the substrate, a reinforcement layer over the substrate and having at least one opening, a device die coupled to one or more the conductive traces and positioned in the opening, wherein a first gap between a first edge of the device die and a first sidewall of the opening is larger than a second gap between a second edge of the device die and a second sidewall of the opening. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785. The examiner can normally be reached M-F 9am-8pm Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THAO P LE/Primary Examiner, Art Unit 2818